DETAILED ACTION
Receipt of the AFCP 2.0 Request and Response and Amendment after Final Office Action filed 02/11/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 103 rejection of claims 1-14, 27, 28, and 30 over Dubois and Khattab has been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 29 over Dubois, Khattab, and Seasoned Advice has been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 33 over Dubois and Seasoned Advice has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-34
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			29 and 33
Amended claims: 				1 and 15
New claims: 					None
Claims currently under consideration:	1-28, 30-32, and 34
Currently rejected claims:			1-28, 30-32, and 34
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-26, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>).
Regarding claim 15, Dubois teaches a beverage ([00122]) comprising a sweetener composition ([00105]) comprising: (1) an added MRP composition formed from a reaction mixture (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) comprising: reducing sugars having a free carbonyl group and amine donors having a free amino group (corresponding to soy protein hydrolysates) (0024]).  This reaction mixture undergoes a Maillard reaction before being added to the beverage since Dubois discloses that the sweetening composition comprises a salty taste inhibitor which is the product(s) formed from the Maillard reaction.  Dubois also teaches the beverage comprises (2) Stevia-related components (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to NHPSs modified through enzyme contact or substitution) ([0036]).  Although Dubois teaches the Maillard reaction mixture and Stevia-related components as separate ingredients of the sweetener composition included in the beverage, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Dubois states that the sweetener composition comprises a salt, an MRP, and a sweet taste improving composition (00105]); it also states that the NHPS is present in the beverage in an amount of 1-5,000 ppm and the amount of sweet taste improving composition is present in the beverage in an amount of 0.1-100,000 ppm.  The disclosed range for the sweet-
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not specify reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable Maillard reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 15 including the beverage further comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).
Regarding claim 17, Dubois teaches the invention as disclosed above in claim 15 including the beverage comprises thaumatin and neohesperidin dihydrochalcone (NHDC) ([0003]).  It does not specify these sweeteners as part of the reaction mixture, however, since they are not claimed as being participants in the Maillard reaction of claim 1, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 15, including the amine donors comprise an amino acid (corresponding to protein hydrolysates including amino acids) ([0024]-[0025]).
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 15, including the beverage further comprises sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N-[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl]-L-phenylalanine I­methyl ester (0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), NHDC ([0035]), and naringin dihydrochalone ([0092]).
Regarding claim 20, Dubois teaches the invention as disclosed above in claim 15, including the composition comprising a citrus flavor ([0088]).  It does not specify this flavor additive to be part of the reaction mixture, however, since it is not claimed as being a participant in the Maillard reaction of claim 1, their presence in the reaction mixture is equivalent to their presence in the sweetening composition taught by Dubois.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 21, Dubois teaches the invention as disclosed above in claim 15, including the beverage not containing any product made from roasted coffee beans (corresponding to colas, ginger ales, and ciders) ([00122]).
Regarding claim 22, Dubois teaches the invention as disclosed above in claim 15, including the beverage further comprises a product made from roasted coffee beans (corresponding to coffee) ([00122]).  Khattab teaches the added MRP composition is not Stevia-related compounds steviosides with glycine and alanine) (page 980, column 1, paragraph 2).
Regarding claim 23, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a carbonated soft beverage or flavored water (corresponding to water with natural or artificial flavorants) ([00122]). 
Regarding claim 24, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a fruit juice ([00122]). 
Regarding claim 25, Dubois teaches the invention as disclosed above in claim 15, including the beverage is a dairy beverage ([00122]).
Regarding claim 26, Dubois teaches the invention as disclosed above in claim 15, including the MRP composition (corresponding to composition that can improve the taste of NHPSs) (Abstract) comprises a non-SG component (corresponding to amino acid additive) and the non-SG component is present in an amount range of 0.01-2.5 wt.% (corresponding to 100-25,000 ppm) ([00111]) of the MRP composition.
Regarding claim 31, Dubois teaches the invention as disclosed above in claim 15, including the amount of sweet taste improving composition is present in the beverage in an amount of 0.1-100,000 ppm.  The disclosed range for the sweet-taste improving composition is effectively the same as that for an MRP composition at 1- 100,000, which overlaps the claimed range.
Regarding claim 32, Dubois teaches the invention as disclosed above in claim 15, including the amount of sweet taste improving composition is present in the beverage in an amount of 0.1-100,000 ppm.  The disclosed range for the sweet-taste improving 
Regarding claim 34, Dubois teaches the invention as disclosed above in claim 15, including the beverage being a sugar-free beverage (corresponding to non-caloric sweetener for use in beverage) ([0002]).

Double Patenting
Claims 1-12, 27, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Application No. 16/403,053.  
Regarding instant claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 11 requires all the limitations of instant claim 1, except that it requires non-volatile compounds.  Since instant claim 1 does not state a requirement for volatile or non-volatile compounds, it encompasses all compounds and therefore is rendered obvious in light of the co-pending claim.
Regarding instant claims 2, 3, 4, 5, 6, 7, 9, 10, 11, and 12, co-pending claims 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 require all the claim limitations of instant claim 2, 3, 4, 5, 6, 7, 9, 10, 11, and 12, respectively, rendering the instant claims obvious.
Regarding instant claims 27 and 28, co-pending claim 11 requires all the claim limitations of instant claims 27 and 28, rendering the instant claims obvious.
Regarding instant claim 30, co-pending claim 1 does not require any sugar, such that the production of a sugar-free beverage would be obvious.

Claims 1, 2, 4, 5, 7-14, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-12 of U.S. Application No. 16/402,816;.
Regarding instant claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the claim limitations of instant claim 1, except for the MRP composition to be present in the beverage at a final concentration of 1-15,000 ppm.  However, since instant claim 1 does not disclose a specific concentration, the presently claimed beverage comprising MRP at any amount would be obvious in light of co-pending claim 1. 
Regarding instant claims 2, 4, 5, 7, 8, 9, 10, 11, 12, 13, and 14, co-pending claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, and 13 require all the claim limitations of instant claims 2, 4, 5, 7, 8, 9, 10, 11, 12, 13, and 14, respectively, rendering the instant claims obvious.
Regarding instant claims 27 and 28, co-pending claim 1 requires all the claim limitations of instant claims 27 and 28, rendering the instant claims obvious.

Claims 15-19, 25, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Application No. 16/402,999.  
Regarding instant claim 15, although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claim 15, except it requires the composition to be present in a concentration range of 0.0001-10 wt% of the dairy product which equates to 1 – 100,000 
Regarding instant claim 16, co-pending claim 5 requires all the claim limitations of instant claim 16, rendering the instant claim obvious.
Regarding instant claim 17, co-pending claim 3 requires all the claim limitations of instant claim 17, rendering the instant claim obvious.
Regarding instant claim 18, co-pending claim 4 requires all the claim limitations of instant claim 18, rendering the instant claim obvious.
Regarding instant claim 19, co-pending claim 6 requires all the claim limitations of instant claim 19, rendering the instant claim obvious.
Regarding instant claim 25, co-pending claim 1 requires all the claim limitations of instant claim 25, rendering the instant claim obvious.
Regarding instant claims 31 and 32, co-pending claim 1 requires all the claim limitations of instant claims 31 and 32, rendering the instant claims obvious.

Allowable Subject Matter
Claims 1-14, 27, 28, and 30 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Though Dubois teaches a beverage comprising modified natural high-potency sweeteners ([0007]) and Khattab teaches modified NHPSs that are produced from combining Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved sensory characteristics (Khattab page 980, column 1, paragraph 2), the prior art does not teach Maillard reaction Stevia-related components and an amine donor at a temperature of 60-250°C, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products.  As such, the present claims are considered allowable over the prior art, although the claims remain rejected due to double patenting rejections as detailed previously herein.

Response to Arguments
Claim Rejection – 35 U.S.C. § 103 of claims 1-14, 27, 28, and 30 over Dubois and Khattab:  Applicant’s arguments have been fully considered and are considered persuasive.
Applicant argued that amended claim 1 is directed to a beverage comprising a Maillard reaction product (MRP) composition formed from a reaction mixture comprising: (1) one or more Stevia-related components selected from the group consisting of Stevia extracts, glycosylated Stevia extracts, steviol glycosides, and glycosylated steviol glycosides; and (2) one or more amine donors having a free amino group, wherein components (1) and (2) undergo a Maillard reaction at a temperature in the range of 60°C - 250°C and wherein the MRP is present in the beverage in an amount that an effect is observed. (Applicant’s Remarks, page 9, paragraph 5).  Applicant states that Dubois only teaches MRPs in relation to salty taste inhibitors and refers to a specific MRP of soy protein hydrolysates and reducing sugars (Applicant’s Remarks, page 10, paragraph 3).   Applicant stated that the references Khattab and Seasoned Advice do not cure the deficiency of Dubois as Khattab generally teaches stevia amino acid sweeteners while 
However, since the prior art does not teach the formation of stevioside amino acid sweeteners during a reaction carried out within the claimed temperature range, claim 1 was deemed allowable over the prior art as described above.  Therefore, in light of the amendment of the current claim 1, the rejections of claim 1 and its dependents are withdrawn.

Claim Rejection – 35 U.S.C. § 103 of claims 15-26, 31, 32, and 34 over Dubois:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that amended claim 15 is directed to a beverage comprising: (1) an added Maillard reaction product (MRP) composition formed from a reaction mixture comprising: one or more reducing sugars having a free carbonyl group; one or more Stevia-related components selected from the group consisting of Stevia extracts, glycosylated Stevia extracts, steviol glycosides, and glycosylated steviol glycosides; and one or more amine donors having a free amino group, wherein the reaction mixture undergoes a Maillard reaction at a temperature in the range of 60°C - 250°C before being added to the beverage; and (2) one or more Stevia-related components selected from the group consisting of Stevia extracts, glycosylated Stevia extracts, steviol glycosides, and glycosylated steviol glycosides, wherein the MRP composition is present in the beverage in a final concentration of 1-15,000 ppm (Applicant’s Remarks, page 10, paragraph 2).  Applicant stated that Dubois only teaches MRPs in relation to salty taste inhibitors and refers to a specific MRP of soy protein hydrolysates and reducing sugars (Applicant’s Remarks, page 10, paragraph 3).   Applicant stated that the references Khattab and 
However, Examiner updated the rejection of claim 15 to address the added temperature limitation which is taught by the Seasoned Advice reference.  Although Dubois teaches MRPs in relation to salty taste inhibitors, claim 15 broadly teaches MRPs which includes those used as salty taste inhibitors.  Also, Dubois discloses MRPs but does not teach a temperature for their production; therefore, the Seasoned Advice reference presents a range of temperatures in which the Maillard reaction occurs, which overlaps the claimed range.   Since the Seasoned Advice reference teaches the claimed temperature range, Khattab is not needed to remedy the deficiency of Dubois regarding temperature.  Furthermore, Applicant has not provided evidence indicating a discernable difference between MRPs produced from amino acids obtained from soy hydrolysate, thaumatin, or any other source.  Although claim 15 has limitations similar to those recited in claim 1, claim 15 merely requires the Stevia-related component to be present in the reaction mixture (which also comprises other reducing sugars used in traditional Maillard reactions) whereas claim 1 requires the Stevia-related component to react with the amine donors in the mixture.  Due to this distinction being absent from claim 15, the grounds of rejection fully address the claim limitations recited in claim 15 and its dependents and Applicant’s argument is rendered unpersuasive.  The rejection of the claims is maintained.

Claim rejection – 35 U.S.C. § 103 of claim 29 over Dubois, Khattab, and Seasoned Advice: Applicant’s cancellation of the claim renders the rejection moot.

Claim rejection – 35 U.S.C. § 103 of claim 29 over Dubois and Seasoned Advice: Applicant’s cancellation of the claim renders the rejection moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791